This appeal is from an order of the district judge denying bail. Relator is under indictment for the *Page 364 
offense of robbery with firearms. This is a capital offense, but the evidence is not such to impress us with the belief that it comes within the rule construing the term "proof evident" contained in the Constitution. In view of a trial upon the merits we deem it inexpedient to review the evidence. The Assistant Attorney General concedes that the case is one in which bail should be granted.
The judgment denying bail is reversed and the relator is ordered discharged pending his trial upon giving bail in the terms of the law in the sum of Five Thousand Dollars.
Bail granted.